internal_revenue_service number release date index numbers ------------------------ --------------------- ------------------ -------------- ------------------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc corp plr-141070-12 date date legend parent date date date date dear --------------- ------------------------------------------- ---------------------- --------------------------- ---------------------- --------------------------- this letter responds to your date request for a ruling on certain federal_income_tax consequences of the transactions described below the information submitted in that request and in subsequent correspondence is summarized below summary of facts prior to date parent was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return on a calendar-year basis the old group effective date parent made an election under sec_1362 of the internal_revenue_code the code to be taxed as an s_corporation for federal_income_tax purposes and made qualified_subchapter_s_subsidiary qsub elections for all of its subsidiaries as a consequence the old group terminated for federal_income_tax purposes effective at the end of the day on date effective date parent revoked its s_corporation_election by filing a letter with the internal_revenue_service in accordance with the procedures set forth in sec_1362 and the applicable treasury regulations parent’s revocation of its s plr-141070-12 corporation election caused each qsub election to terminate as of the end of the day on date as a result of the termination of the qsub elections parent was treated for federal_income_tax purposes as transferring the assets of its qsubs to newly formed corporations the former qsubs as set forth in sec_1361 and the regulations promulgated thereunder as a result of parent’s revocation of its s_corporation_election parent and each of the former qsubs became members of an affiliated_group with parent as its common parent collectively the new group parent has requested a ruling for a waiver under sec_1504 permitting parent and each other member of the new group to be included in the new group's consolidated federal_income_tax return beginning date sec_1504 provides in part that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group and such corporation ceases to be a member of such group such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group sec_1504 provides however that the secretary may waive the application of subparagraph a to any corporation for any period subject_to such conditions as the secretary may prescribe sec_5 of revproc_2002_32 2002_1_cb_959 sets forth the procedure for a deconsolidated corporation to request an automatic waiver under sec_1504 section dollar_figure provides that if the common parent of the current group is the common parent of the group from which the deconsolidated corporation disaffiliated a representation must be made that such common parent was not an s_corporation at any time during the period of disaffiliation in turn section dollar_figure requires a representation that the disaffiliation and subsequent consolidation has not provided and will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance a federal tax savings that would not otherwise be secured or have been secured had the disaffiliation and subsequent consolidation not occurred in determining whether the disaffiliation and subsequent consolidation provided or will provide a federal tax savings the net tax consequences to all parties taking into account the time_value_of_money are considered parent cannot provide the representations required by sections dollar_figure and dollar_figure of revproc_2002_32 consequently parent is not eligible for an automatic waiver section of revproc_2002_32 provides that if a deconsolidated corporation cannot qualify for an automatic waiver a waiver under sec_1504 only may plr-141070-12 be obtained through a letter_ruling request section further provides that the ruling_request must include the information set forth in sec_5 to the extent the representations set forth in section dollar_figure or section dollar_figure cannot be made the letter_ruling request must contain information establishing that federal tax savings as described in sec_5 was not a purpose of the disaffiliation and that the amount of any federal tax savings attributable to the disaffiliation or a subsequent consolidation is not significant in the instant case the information submitted does not establish that the amount of federal tax savings attributable to the disaffiliation of parent and its subsidiaries as a result of parent’s election to be taxed as an s_corporation and its election to treat all of its subsidiaries as qsubs is not significant ruling based solely on the information submitted we rule that parent’s request for a waiver under sec_1504 is denied therefore the new group may not file a consolidated federal_income_tax return with parent as the common parent until the expiration of the period described in sec_1504 caveats we express no opinion about the tax treatment of any of the foregoing transactions under any other provisions of the code or treasury regulations or about the tax treatment of any conditions existing at the time of or effects resulting from these transactions that are not specifically covered by the above rulings procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-141070-12 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _____________________________________ russell g jones assistant to the branch chief branch office of associate chief_counsel corporate cc
